Citation Nr: 1827921	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left knee disability, including as secondary to a right knee disability.


REPRESENTATION

The Veteran represented by:                  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from November 1985 to November 1989 and in the Coast Guard from October 2001 to November 2001 and from March 2003 to September 2003.  He had additional service in the Navy and Coast Guard Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2012 and March 2015 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  


Sleep Apnea

The Veteran claims he suffers from sleep apnea and the condition was incurred or aggravated during his active service.  He recalls experiencing disruptive snoring during his active duty with the Navy between 1985 and 1989.  The Veteran submitted statements from fellow service members, A. W. and K. M., who recalled his loud snoring and gasping for breath while sleeping.  A. W. observed the snoring and breathing disturbances while he and the Veteran were recalled to active duty in support of Operation Iraqi Freedom.  Further, the Veteran submitted a Scotland Memorial Hospital Sleep Center sleep study report from August 2010 which diagnosed sleep apnea.

The evidence of record indicates the Veteran currently suffers from sleep apnea and there are signs this disability may be associated with his active service.  VA's duty to provide a medical examination has been triggered.  38 U.S.C. § 5103A(d) (2012); see also McLendon, supra.

Left Knee Disability

VA provided an examination of the Veteran's left knee in April 2011.  The examiner inaccurately noted the Veteran to have continuous active service from November 1982 through March 2003.  The examiner opined the Veteran's left knee disability was causally related to his active service.  However, because the opinion is based on inaccurate facts, it is inadequate to determine the claim.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 

An additional independent medical opinion was obtained in December 2011.  The doctor, advised of the Veteran's correct active service dates, was asked to review the file and provide her opinion as to whether the left knee disability was directly related to service or caused by or aggravated by the Veteran's service connected right knee disability.   

The doctor noted that the Veteran was treated for a left knee strain while on active duty in July 2003.  However, she did not provide any opinion as to whether his left knee condition was directly related to active service.  

The doctor reasoned the left knee injury was as likely as not aggravated by an altered gait, possibly related to hip or back pain.  She inferred the Veteran had hip or back pain, based on a leg length discrepancy noted in the April 2011 examination report.  However, the doctor failed to discuss the aggravating effect the Veteran's right knee disability may have had on his earlier left knee injury or on his gait.  As such the medical opinion is insufficient to evaluate the Veteran's contentions of direct and secondary service connection.  See Stefl, supra.


Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was initially manifested during his active service.  In responding to the question, the examiner must address the statements from the Veteran and his fellow service members regarding snoring and breathing difficulties the Veteran experienced during active duty service.  

A complete rationale for all opinions must be provided.

2.  Schedule the Veteran for a VA examination to determine whether his current left knee disability is at least as likely as not (50 percent probability or greater) the result of disease or injury in service, to include the strain noted in July 2003.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left knee disability was caused by or aggravated by the Veteran's right knee disability.  

A complete rationale for all opinions must be provided.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


